Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 1 of 19 PageID 747
                                                                       Page
                                                                       Page 1
                                                                            1

                      IN THE UNITED
                      IN THE UNITED STATES
                                      STATES DISTRICT
                                              DISTRICT COURT
                                                       COURT
                         MIDDLE
                         MIDDLE DISTRICT
                                 DISTRICT OF
                                           OF FLORIDA
                                              FLORIDA
                           ORLANDO
                           ORLANDO DIVISION
                                      DIVISION
                       CASE NO.:  6:17-cv-0116-ORL-18GJK
                       CASE NO.: 6:17-cv-0116-ORL-18GJK

              STEVE WENTZ,
              STEVE WENTZ,

                     Plaintiff,
                     Plaintiff,

              vs.
              vs.

              PROJECT   VERITAS, a
              PROJECT VERITAS,     Virginia
                                 a Virginia
              Corporation; JAMES O'KEEFE,
              Corporation; JAMES O'KEEFE, III;
                                            III;
              ALLISON MAASS;
              ALLISON  MAASS; and
                              and BREITBART
                                   BREITBART
              NEWS
              NEWS NETWORK,
                    NETWORK, LLC,
                               LLC, a
                                    a Delaware
                                      Delaware
              Company,
              Company,

                     Defendants.
                     Defendants.

              _________________________________________/
                                                       /

                     VIDEOTAPED DEPOSITION
                     VIDEOTAPED DEPOSITION OF
                                           OF STEVE WENTZ
                                              STEVE WENTZ

                               VOLUME
                               VOLUME
                              PAGES
                              PAGES 1
                                    1 -- 192
                                         192

                         Wednesday, June
                         Wednesday,   June 20,
                                            20, 2018
                                                2018
                         10:04
                         10:04 a.m.
                               a.m. -- 2:04
                                       2:04 p.m.
                                            p.m.

                           Gray
                           Gray Robinson,
                                Robinson, P.A.
                                            P.A.
                          301 East
                          301  East Pine
                                     Pine Street
                                          Street
                              Suite
                              Suite 1400
                                    1400
                          Orlando,
                          Orlando, Florida  32801
                                    Florida 32801



                        STENOGRAPHICALLY
                        STENOGRAPHICALLY REPORTED
                                              REPORTED BY:
                                                       BY:
                          Lori
                          Lori Francis,
                               Francis, RPR,
                                        RPR, FPR
                                             FPR



                            www.phippsreporting.com
                            www. phippsreporting. corn
                                 888-811-3408
                                 888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 2 of 19 PageID 748
                                                                       Page
                                                                       Page 9
                                                                            9

       1
       1         A. Well,
                 A. Well, in
                          in the flow chart,
                             the flow        we refer
                                      chart, we refer to it as
                                                      to it as the
                                                               the
       2
       2      grandparents and
              grandparents and parents.
                               parents. In other words,
                                        In other words, we
                                                        we have AFT,
                                                           have AFT,
       3
       3      AFT Kansas,
              AFT Kansas, United Teachers of
                          United Teachers of Wichita.
                                             Wichita. We
                                                      We have
                                                         have NEA,
                                                              NEA,
       4
       4      Kansas
              Kansas NEA
                     NEA and
                         and United Teachers of
                             United Teachers    Wichita. It's
                                             of Wichita.      sort of
                                                         It's sort of
       5
       5      a bizarre
              a         affiliation because
                bizarre affiliation         we have
                                    because we      some leeway
                                               have some leeway as
                                                                as far
                                                                   far
       6
       6      as decision
              as decision making
                          making because of the
                                 because of the dual affiliation, but
                                                dual affiliation, but
       7
       7      it is
              it is -- we are
                    -- we are a
                              a part
                                part of
                                     of both
                                        both organizations.
                                             organizations.
       8
       8          Q.
                  Q.     Okay. And
                         Okay. And in
                                   in terms
                                      terms of your role
                                            of your      as an
                                                    role as an elected
                                                               elected
       9
       9      official
              official or
                       or officer,
                          officer, is
                                   is that
                                      that only
                                           only for the United
                                                for the        Wichita
                                                        United Wichita
      10
      10      Teachers?
              Teachers?
      11
      11         A. United
                 A.        Teachers of
                    United Teachers    Wichita, yes,
                                    of Wichita, yes, that is
                                                     that is
      12
      12      correct.
              correct.
      13
      13          Q. And you're
                  Q. And you're the
                                the president
                                    president of
                                              of that
                                                 that organization?
                                                      organization?
      14
      14         A. That
                 A. That is
                         is correct.
                            correct.
      15
      15          Q.
                  Q.     How long have
                         How long have you
                                       you been
                                           been the
                                                the president
                                                    president of that?
                                                              of that?
      16
      16         A. Three
                 A. Three years.
                          years.
      17
      17          Q.
                  Q.     How long is
                         How long is that term?
                                     that term?
      18
      18         A. Three
                 A. Three years
                          years and
                                and II was
                                       was re-elected.
                                           re-elected. In fact,
                                                       In fact,
      19
      19      June 15th
              June 15th of
                        of 2015 is when
                           2015 is when II took
                                           took office. The election
                                                office. The election
      20
      20      was in
              was in March
                     March of 2015, and
                           of 2015, and then
                                        then II was
                                                was re-elected
                                                    re-elected this
                                                               this
      21
      21      past
              past March.
                   March.
      22
      22          Q.
                  Q.     Did you have
                         Did you have an
                                      an opponent?
                                         opponent?
      23
      23         A. This
                 A. This last
                         last time?
                              time?
      24
      24          Q. Yes, sir.
                  Q. Yes, sir.
      25
      25         A. No.
                 A. No.



                             www.phippsreporting.com
                             www. phippsreporting. corn
                                  888-811-3408
                                  888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 3 of 19 PageID 749
                                                                      Page
                                                                      Page 22
                                                                           22

       1
       1         Q.
                 Q.    Do you know
                       Do you      that your
                              know that your lawyer
                                             lawyer has them?
                                                    has them?
       2
       2         A. II do.
                 A.    do.
       3
       3         Q.
                 Q.    Have you watched
                       Have you watched them?
                                        them?
       4
       4         A. II have
                 A.    have not.
                            not.
       5
       5         Q. Would
                 Q. Would you
                          you be
                              be able
                                 able to
                                      to identify
                                         identify the portions of
                                                  the portions of
       6
       6     the unedited
             the unedited videos
                          videos that would add
                                 that would add context?
                                                context?
       7
       7         A. II believe
                 A.            so.
                       believe so.
       8
       8         Q. So
                 Q. So there's
                       there's a
                               a way
                                 way that we could
                                     that we could have
                                                   have put this
                                                        put this
       9
       9     video --
             video -- we
                      we meaning
                         meaning my
                                 my clients
                                    clients could
                                            could have
                                                  have put this video
                                                       put this video
      10
      10     together for
             together     it to
                      for it    be nondefamatory?
                             to be nondefamatory?
      11
      11              MS.
                      MS. CONLIN:
                          CONLIN: Object
                                  Object to form.
                                         to form.
      12
      12         A. II have
                 A.    have no idea.
                            no idea.
      13
      13     BY
             BY MR.
                MR. MAGRUDER:
                    MAGRUDER:
      14
      14         Q. Anything
                 Q. Anything else as of
                             else as    second 50
                                     of second    that you
                                               50 that you have a
                                                           have a
      15
      15     problem with on
             problem with    the video
                          on the video so
                                       so far?
                                          far?
      16
      16              MS.
                      MS. CONLIN:
                          CONLIN: Object
                                  Object to form.
                                         to form.
      17
      17         A. No.
                 A. No.
      18
      18                      (Video
                              (Video played:)
                                     played:)
      19
      19              MR. WENTZ: It
                      MR. WENTZ: It didn't
                                    didn't happen.
                                           happen. II never said
                                                      never said
      20
      20         that
                 that to a kid
                      to a kid at school.
                               at school.
      21
      21              (Music
                      (Music played:)
                             played:) Sometimes you just
                                      Sometimes you just gotta
                                                         gotta tell
                                                               tell
      22
      22         it like
                 it like how it is,
                         how it     ya know.
                                is, ya know. Look at his
                                             Look at his face.
                                                         face.
      23
      23                      (Video
                              (Video paused.)
                                     paused.)
      24
      24              THE WITNESS:
                      THE WITNESS: Okay.
                                   Okay.
      25
      25     BY
             BY MR.
                MR. MAGRUDER:
                    MAGRUDER:



                             www.phippsreporting.com
                             www.phippsreporting.com
                                 888-811-3408
                                 888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 4 of 19 PageID 750
                                                                      Page
                                                                      Page 24
                                                                           24

       1
       1          A. There's
                  A. There's a
                             a difference
                               difference between what's accurate
                                          between what's accurate
       2
       2      and what's
              and what's truthful.
                         truthful.
       3
       3          Q.
                  Q.    Okay. So
                        Okay. So is
                                 is it true that
                                    it true      you've lied?
                                            that you've lied?
       4
       4          A. Yes.
                  A. Yes.
       5
       5          Q.
                  Q.    Is
                        Is it true that
                           it true      you've lied
                                   that you've lied in
                                                    in this
                                                       this context?
                                                            context?
       6
       6               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
       7
       7      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
       8
       8          Q.
                  Q.    Let
                        Let me ask you
                            me ask you this
                                       this way:
                                            way: Isn't
                                                 Isn't it true that
                                                       it true that
       9
       9      you told
              you told Ms.
                       Ms. Maass that you
                           Maass that you told a student
                                          told a student II will
                                                            will kick
                                                                 kick
      10
      10      your fucking
              your         ass?
                   fucking ass?
      11
      11               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
      12
      12          A. That's
                  A. That's true.
                            true.
      13
      13      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      14
      14          Q.
                  Q.    Is
                        Is it true that
                           it true      you told
                                   that you told Mr. Sandini II never
                                                 Mr. Sandini    never
      15
      15      said that
              said that to
                        to a
                           a student
                             student at
                                     at school?
                                        school?
      16
      16               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
      17
      17          A. Yes.
                  A. Yes.
      18
      18      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      19
      19          Q. Whether or
                  Q. Whether or not that actually
                                not that actually occurred, you
                                                  occurred, you
      20
      20      either lied to
              either lied to Ms.
                             Ms. Maass
                                 Maass or
                                       or Mr. Sandini, correct?
                                          Mr. Sandini, correct?
      21
      21               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
      22
      22          A. II disagree.
                  A.    disagree.
      23
      23      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      24
      24          Q.
                  Q.    How -- how
                        How --     -- you
                               how -- you said
                                          said that
                                               that you
                                                    you told
                                                        told a
                                                             a student
                                                               student
      25
      25      that you
              that you would
                       would kick
                             kick his
                                  his fucking ass at
                                      fucking ass at school
                                                     school to
                                                            to Ms.
                                                               Ms.



                            www.phippsreporting.com
                            www.phippsreporting.com
                                888-811-3408
                                888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 5 of 19 PageID 751
                                                                       Page
                                                                       Page 25
                                                                            25

       1
       1      Maass,
              Maass, correct?
                     correct?
       2
       2         A. Correct.
                 A. Correct.
       3
       3          Q. And you
                  Q. And you told
                             told Mr. Sandini, "I
                                  Mr. Sandini, "I never said that
                                                  never said that
       4
       4      to a
              to a student
                   student at
                           at school,"
                              school," correct?
                                       correct?
       5
       5         A. That's
                 A. That's correct.
                           correct.
       6
       6          Q. So both
                  Q. So both of those statements
                             of those statements can be true?
                                                 can be true?
       7
       7         A. II believe
                 A.            so.
                       believe so.
       8
       8          Q. Can you
                  Q. Can you explain
                             explain that?
                                     that?
       9
       9         A. Absolutely.
                 A. Absolutely.
      10
      10          Q. All right.
                  Q. All right.
      11
      11         A. If
                 A.    you are
                    If you are in
                               in public
                                  public education
                                         education and
                                                   and dealing
                                                       dealing
      12
      12      with some
              with some of these tough
                        of these tough kids, you would
                                       kids, you would understand
                                                       understand that
                                                                  that
      13
      13      sometimes --
              sometimes    in fact,
                        -- in fact, II would
                                       would argue
                                             argue that
                                                   that more
                                                        more often
                                                             often than
                                                                   than
      14
      14      not
              not being
                  being real,
                        real, quote-unquote, if you'll
                              quote-unquote, if you'll talk
                                                       talk to
                                                            to these
                                                               these
      15
      15      kids, they talk
              kids, they talk about
                              about the importance of
                                    the importance of being
                                                      being real
                                                            real is
                                                                 is
      16
      16      absolutely paramount.
              absolutely paramount.
      17
      17          Q. So that
                  Q. So      sounds to
                        that sounds to me -- and
                                       me -- and II don't want to
                                                    don't want to
      18
      18      testify for
              testify     you here
                      for you      -- that
                              here --      you're saying
                                      that you're saying that
                                                         that there's
                                                              there's
      19
      19      a justification
              a justification or a reason
                              or a        why what
                                   reason why what you
                                                   you told
                                                       told that
                                                            that
      20
      20      student was
              student was okay. And that's
                          okay. And that's fine and we'll
                                           fine and we'll get
                                                          get to
                                                              to that
                                                                 that
      21
      21      later in
              later    the deposition.
                    in the deposition.
      22
      22          What I'm
                  What     asking you
                       I'm asking you is
                                      is how
                                         how can you say
                                             can you say that
                                                         that the
                                                              the
      23
      23      statement "I
              statement "I told a kid
                           told a     at school
                                  kid at school II will
                                                   will kick his
                                                        kick his
      24
      24      fucking ass" and
              fucking ass"     then the
                           and then the statement
                                        statement to
                                                  to a
                                                     a different
                                                       different
      25
      25      person "I
              person "I never told a
                        never told a kid at school
                                     kid at school that
                                                   that II would
                                                           would kick
                                                                 kick



                           www.phippsreporting.com
                           www. phippsreporting. corn
                                888-811-3408
                                888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 6 of 19 PageID 752
                                                                      Page
                                                                      Page 27
                                                                           27

       1
       1         school.
                 school.
       2
       2                      (Video
                              (Video paused.)
                                     paused.)
       3
       3      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
       4
       4         Q.
                 Q.    Do you remember
                       Do you          what statement
                              remember what statement he was asking
                                                      he was asking
       5
       5      you about
              you       there?
                  about there?
       6
       6         A. Yes.
                 A. Yes.
       7
       7         Q.
                 Q.    What statement
                       What statement was
                                      was that?
                                          that?
       8
       8         A. The
                 A. The statement
                        statement did
                                  did II ever tell a
                                         ever tell   student II
                                                   a student
       9
       9      would kick
              would kick his fucking ass.
                         his fucking ass.
      10
      10         Q. And you
                 Q. And you answered
                            answered that
                                     that question
                                          question negatively?
                                                   negatively?
      11
      11         A. II did.
                 A.    did.
      12
      12         Q.
                 Q.    Is that a
                       Is that a true
                                 true answer?
                                      answer?
      13
      13         A. No.
                 A. No.
      14
      14         Q.
                 Q.    It's a false
                       It's a       answer?
                              false answer?
      15
      15         A. It's
                 A.      a false
                    It's a false answer.
                                 answer.
      16
      16         Q.
                 Q.    Does that make
                       Does that      you a
                                 make you a liar?
                                            liar?
      17
      17         A. No.
                 A. No.
      18
      18         Q. Okay. Anything
                 Q. Okay. Anything else wrong with
                                   else wrong with the video so
                                                   the video so
      19
      19      far?
              far?
      20
      20         A. Oh,
                 A. Oh, II think
                           think there's a lot
                                 there's a     of things
                                           lot of        wrong with
                                                  things wrong with
      21
      21      the
              the --
                  --
      22
      22         Q. Sorry. Anything
                 Q. Sorry. Anything we
                                    we haven't talked about
                                       haven't talked about yet?
                                                            yet?
      23
      23         A. No.
                 A. No.
      24
      24         Q. Okay.
                 Q. Okay.
      25
      25                       (Video played:)
                               (Video played:)



                              www.phippsreporting.com
                              www. phippsreporting. corn
                                   888-811-3408
                                   888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 7 of 19 PageID 753
                                                                      Page 35
                                                                      Page 35

       1
       1      the video
              the video is -- we're
                        is -- we're at
                                    at 2:20
                                       2:20 on the video,
                                            on the video, II think.
                                                             think.
       2
       2      There's at
              There's    least one
                      at least one other
                                   other person
                                         person in the frame.
                                                in the frame.
       3
       3         A. Uh-huh.
                 A. Uh-huh.
       4
       4         Q.
                 Q.    Do you remember
                       Do you          about how
                              remember about how many
                                                 many other
                                                      other people
                                                            people
       5
       5      were there?
              were there?
       6
       6         A. II have
                 A.    have no idea.
                            no idea.
       7
       7              MS.
                      MS. CONLIN:
                          CONLIN: Object
                                  Object to
                                         to form.
                                            form.
       8
       8      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
       9
       9         Q. Were
                 Q. Were there ten other
                         there ten other people
                                         people in the bar?
                                                in the bar?
      10
      10              MS.
                      MS. CONLIN:
                          CONLIN: Object
                                  Object to
                                         to form.
                                            form.
      11
      11         A. II have
                 A.    have no idea. It
                            no idea.    was a
                                     It was a restaurant and a
                                              restaurant and a bar
                                                               bar
      12
      12      and II wouldn't
              and    wouldn't even
                              even hazard a guess.
                                   hazard a guess.
      13
      13      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      14
      14         Q.
                 Q.    II mean, less than
                          mean, less than 100?
                                          100?
      15
      15         A. II do
                 A.    do not
                          not know.
                              know. Less
                                    Less than
                                         than 1,000, yes.
                                              1,000, yes.
      16
      16         Q. Were
                 Q. Were there
                         there more
                               more people than you,
                                    people than you, Ms.
                                                     Ms. Maass,
                                                         Maass,
      17
      17      whoever the
              whoever the gentleman
                          gentleman is that's in
                                    is that's    the frame
                                              in the frame right
                                                           right now?
                                                                 now?
      18
      18              MS.
                      MS. CONLIN:
                          CONLIN: Object
                                  Object to
                                         to form.
                                            form.
      19
      19         A. Yes.
                 A. Yes.
      20
      20      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      21
      21         Q. Were
                 Q. Were there ten more?
                         there ten more?
      22
      22         A. II do
                 A.    do not
                          not know.
                              know.
      23
      23         Q. Was
                 Q. Was there
                        there anybody
                              anybody else sitting at
                                      else sitting at the
                                                      the bar
                                                          bar with
                                                              with
      24
      24      you three?
              you three?
      25
      25         A. II do
                 A.    do not
                          not recall.
                              recall.



                            www.phippsreporting.com
                            www.phippsreporting.com
                                888-811-3408
                                888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 8 of 19 PageID 754
                                                                      Page 36
                                                                      Page 36

       1
       1          Q.
                  Q.    Is
                        Is there a bartender
                           there a bartender there?
                                             there?
       2
       2               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
       3
       3          A. Not
                  A.     in that
                     Not in      frame, but
                            that frame, but I'm
                                            I'm certain
                                                certain there's a
                                                        there's a
       4
       4      bartender.
              bartender.
       5
       5      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
       6
       6          Q. Somebody served
                  Q. Somebody served you
                                     you that
                                         that drink?
                                              drink?
       7
       7          A. That's
                  A. That's correct.
                            correct.
       8
       8          Q. All right.
                  Q. All        We'll listen
                         right. We'll listen to
                                             to it again when
                                                it again when it
                                                              it
       9
       9      starts, but
              starts, but it's noisy. It
                          it's noisy.    sounds like
                                      It sounds like there are other
                                                     there are other
      10
      10      conversations
              conversations happening.
                            happening.
      11
      11          A. Okay.
                  A. Okay.
      12
      12          Q. Would you
                  Q. Would you agree there are
                               agree there are other
                                               other people
                                                     people in
                                                            in the
                                                               the
      13
      13      room
              room not
                   not on
                       on frame?
                          frame?
      14
      14          A. Yes.
                  A. Yes.
      15
      15               MR.
                       MR. MAGRUDER:
                           MAGRUDER: Go
                                     Go back
                                        back to 2:20 and
                                             to 2:20 and just
                                                         just play
                                                              play
      16
      16          from there.
                  from there.
      17
      17                     (Video
                             (Video played:)
                                    played:)
      18
      18               MR. WENTZ: Wichita
                       MR. WENTZ: Wichita State asked me
                                          State asked    to come
                                                      me to come out
                                                                 out
      19
      19          and talk
                  and      to their
                      talk to their new
                                    new teachers
                                        teachers in
                                                 in education about
                                                    education about
      20
      20          classroom
                  classroom discipline
                            discipline and
                                       and II went
                                              went --
                                                   -- ex
                                                      ex military,
                                                         military, I'm
                                                                   I'm
      21
      21          sure you
                  sure you --
                           -- II mean, you know,
                                 mean, you know, there were times
                                                 there were       in
                                                            times in
      22
      22          my
                  my class where II had
                     class where        a kid
                                    had a kid do something crazy
                                              do something       and,
                                                           crazy and,
      23
      23          you know,
                  you know, II told
                               told him when the
                                    him when the bell
                                                 bell rings
                                                      rings --
                                                            -- II said,
                                                                  said,
      24
      24          hang
                  hang on,
                       on, hang on a
                           hang on a minute,
                                     minute, II wanna
                                                wanna talk
                                                      talk to you. So
                                                           to you. So
      25
      25          the
                  the bell
                      bell rings
                           rings and
                                 and everybody
                                     everybody leaves
                                               leaves and
                                                      and II go
                                                             go over,
                                                                over,



                            www.phippsreporting.com
                            www.phippsreporting.com
                                888-811-3408
                                888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 9 of 19 PageID 755
                                                                       Page
                                                                       Page 50
                                                                            50

       1
       1          Don't you feel
                  Don't you feel responsible
                                 responsible to your constituents?
                                             to your constituents?
       2
       2             MR. WENTZ: You're
                     MR. WENTZ: You're a
                                       a piece
                                         piece of work, Dan.
                                               of work,      You
                                                        Dan. You
       3
       3          are a
                  are a piece of work.
                        piece of work.
       4
       4             MR.
                     MR. SANDINI:
                         SANDINI: Nobody
                                  Nobody punched
                                         punched out.
                                                 out. Nobody
                                                      Nobody
       5
       5          punched in back
                  punched in back at the --
                                  at the -- did you punch
                                            did you punch out at the
                                                          out at the
       6
       6          office?
                  office?
       7
       7             MR. WENTZ: II don't
                     MR. WENTZ:    don't have
                                         have to
                                              to punch
                                                 punch out.
                                                       out.
       8
       8             MR.
                     MR. SANDINI: We'll probably
                         SANDINI: We'll probably get
                                                 get in touch with
                                                     in touch with
       9
       9          the
                  the union
                      union here
                            here --
                                 --
      10
      10             MR. WENTZ: Okay.
                     MR. WENTZ: Okay.
      11
      11             MR.
                     MR. SANDINI:
                         SANDINI: --
                                  -- maybe
                                     maybe the
                                           the NEA as all.
                                               NEA as all. We'll
                                                           We'll
      12
      12          talk
                  talk to
                       to them
                          them because when there's
                               because when         a specific
                                            there's a specific
      13
      13          allegation --
                  allegation    we have,
                             -- we       you know,
                                   have, you       specific
                                             know, specific
      14
      14          allegations about
                  allegations about my
                                    my nephew
                                       nephew that said that
                                              that said      you took
                                                        that you took
      15
      15          him aside and
                  him aside and said,
                                said, II am
                                         am going to kick
                                            going to      your fucking
                                                     kick your fucking
      16
      16          ass.
                  ass.
      17
      17             MR. WENTZ: I've
                     MR. WENTZ: I've heard what you
                                     heard what you said.
                                                    said.
      18
      18             MR.
                     MR. SANDINI: And you
                         SANDINI: And you say
                                          say you
                                              you did
                                                  did not say it?
                                                      not say it?
      19
      19                       (Video
                               (Video paused.)
                                      paused.)
      20
      20             THE WITNESS:
                     THE WITNESS: Can you pause
                                  Can you pause that for a
                                                that for a second?
                                                           second?
      21
      21          II remember specifically at
                     remember specifically at that
                                              that point that II was
                                                   point that    was
      22
      22          concerned about his
                  concerned about his --
                                      -- his language.
                                         his language.
      23
      23      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      24
      24          Q. Which language?
                  Q. Which language?
      25
      25          A. When
                  A. When he
                          he kept saying "fucking"
                             kept saying "fucking" over and over.
                                                   over and over.



                            www.phippsreporting.com
                            www.phippsreporting.com
                                888-811-3408
                                888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 10 of 19 PageID 756
                                                                       Page
                                                                       Page 51
                                                                            51

        1
        1         Q.
                  Q.    Is
                        Is that --
                           that --
        2
        2         A. That's
                  A. That's why
                            why II said
                                   said --
                                        -- that's why II --
                                           that's why    -- that
                                                            that
        3
        3      concerned
               concerned me.
                         me.
        4
        4         Q. What's concerning
                  Q. What's            about that
                            concerning about that language?
                                                  language?
        5
        5         A. II didn't
                  A.           like it.
                        didn't like it.
        6
        6         Q.
                  Q.    Do you use
                        Do you use that
                                   that word?
                                        word?
        7
        7         A. II have.
                  A.    have. Do you?
                              Do you?
        8
        8         Q.
                  Q.    II have.
                           have.
        9
        9         A. Yeah.
                  A. Yeah.
      10
      10          Q.
                  Q.    II haven't
                           haven't used
                                   used it to a
                                        it to a student.
                                                student. Have you?
                                                         Have you?
      11
      11          A. Are
                  A. Are you
                         you a
                             a teacher?
                               teacher?
      12
      12          Q.
                  Q.    No, sir.
                        No, sir.
      13
      13          A. Well,
                  A. Well, why
                           why would
                               would you
                                     you use
                                         use it
                                             it to
                                                to a student?
                                                   a student?
      14
      14          Q.
                  Q.    Let
                        Let me
                            me explain how this
                               explain how this works.
                                                works. II ask
                                                          ask
      15
      15       questions; you answer
               questions; you answer them.
                                     them.
      16
      16          Is the word
                  Is the word "fucking"
                              "fucking" an
                                        an inappropriate word to
                                           inappropriate word to use
                                                                 use
      17
      17       in public?
               in public?
      18
      18               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
      19
      19       BY
               BY MR.
                  MR. MAGRUDER:
                      MAGRUDER:
      20
      20          Q. You brought
                  Q. You brought this
                                 this up;
                                      up; II didn't. You said
                                             didn't. You said you
                                                              you
      21
      21       were concerned
               were           about his
                    concerned about     language.
                                    his language.
      22
      22          A. I'd
                  A.     say context.
                     I'd say context.
      23
      23          Q.
                  Q.    Okay. Panera
                        Okay. Panera is an inappropriate
                                     is an               place to
                                           inappropriate place to use
                                                                  use
      24
      24       the word
               the word "fucking"?
                        "fucking"?
      25
      25          A. In
                  A. In my
                        my opinion.
                           opinion.



                            www.phippsreporting.com
                            www.phippsreporting.com
                                888-811-3408
                                888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 11 of 19 PageID 757
                                                                       Page
                                                                       Page 54
                                                                            54

        1
        1        A. II understand
                 A.    understand --
                                  --
        2
        2         Q. -- correct?
                  Q. -- correct?
        3
        3        A. --
                 A.    what monetary
                    -- what monetary means, sir.
                                     means, sir.
        4
        4         Q. And injunction,
                  Q. And injunction, injunctive
                                     injunctive relief,
                                                relief, correct?
                                                        correct?
        5
        5        A. Yes.
                 A. Yes.
        6
        6         Q. You want
                  Q. You want this
                              this video
                                   video taken
                                         taken down?
                                               down?
        7
        7        A. Yes.
                 A. Yes.
        8
        8         Q. You understand
                  Q. You understand it's your obligation
                                    it's your            to prove
                                              obligation to prove
        9
        9     your case,
              your case, correct?
                         correct?
      10
      10         A. Yes.
                 A. Yes.
      11
      11          Q. All right.
                  Q. All        I'm asking
                         right. I'm asking --
                                           -- it sounds like
                                              it sounds like one
                                                             one
      12
      12      of the defenses
              of the          that you
                     defenses that you made
                                       made in the investigation
                                            in the investigation
      13
      13      following this incident
              following this          by the
                             incident by     district and
                                         the district and you're
                                                          you're
      14
      14      sitting here
              sitting      today saying
                      here today saying that
                                        that there
                                             there are
                                                   are some
                                                       some contexts
                                                            contexts
      15
      15      in which it's
              in which      appropriate to
                       it's appropriate to use
                                           use the word "fucking"
                                               the word "fucking" to
                                                                  to a
                                                                     a
      16
      16      student in
              student in class, that sometimes
                         class, that sometimes there
                                               there might be some
                                                     might be some set
                                                                   set
      17
      17      of
              of circumstances where that
                 circumstances where that would
                                          would be
                                                be an
                                                   an appropriate
                                                      appropriate
      18
      18      thing for
              thing     a teacher
                    for a teacher to
                                  to do;
                                     do; is that correct?
                                         is that correct?
      19
      19         A. Say
                 A. Say that
                        that last
                             last part
                                  part again.
                                       again.
      20
      20          Q.
                  Q.   Is it
                       Is    your contention
                          it your            that there
                                  contention that there are some set
                                                        are some set
      21
      21      of
              of circumstances which would
                 circumstances which would justify
                                           justify the use of
                                                   the use of the word
                                                              the word
      22
      22      "fucking" by
              "fucking" by a
                           a teacher to a
                             teacher to a student
                                          student in a classroom?
                                                  in a classroom?
      23
      23         A. Yes.
                 A. Yes.
      24
      24          Q. Can you
                  Q. Can you please give us
                             please give us an
                                            an example
                                               example of such a
                                                       of such a
      25
      25      set of
              set of circumstances?
                     circumstances?



                            www.phippsreporting.com
                            www.phippsreporting.com
                                888-811-3408
                                888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 12 of 19 PageID 758
                                                                       Page
                                                                       Page 55
                                                                            55

        1
        1         A. No.
                  A. No.
        2
        2         Q.
                  Q.    You're refusing
                        You're          to answer
                               refusing to answer that
                                                  that question?
                                                       question?
        3
        3         A. II don't
                  A.    don't have
                              have an
                                   an example.
                                      example.
        4
        4         Q.
                  Q.    But you think
                        But you       that there
                                think that there is
                                                 is an
                                                    an example?
                                                       example?
        5
        5         A. II think
                  A.          there could
                        think there could be.
                                          be.
        6
        6         Q.
                  Q.    But you cannot
                        But you        provide one?
                                cannot provide one?
        7
        7         A. That
                  A. That is
                          is correct.
                             correct.
        8
        8              MS.
                       MS. CONLIN:
                           CONLIN: Object
                                   Object to form.
                                          to form.
        9
        9              MR.
                       MR. MAGRUDER:
                           MAGRUDER: Let's
                                     Let's keep
                                           keep going.
                                                going.
      10
      10                      (Video
                              (Video played:)
                                     played:)
      11
      11               MS.
                       MS. MAASS: You've done
                           MAASS: You've done this with students?
                                              this with students?
      12
      12               MR. WENTZ: I've
                       MR. WENTZ: I've done this more
                                       done this more than
                                                      than once and
                                                           once and
      13
      13          II said,
                     said, But
                           But I'll
                               I'll guarantee you II will
                                    guarantee you    will kick your
                                                          kick your
      14
      14          fucking ass.
                  fucking ass.
      15
      15               MR.
                       MR. SANDINI:
                           SANDINI: How
                                    How many
                                        many others
                                             others are
                                                    are there,
                                                        there, II
      16
      16          guess, is something
                  guess, is something I'd
                                      I'd like to know?
                                          like to know?
      17
      17               MR. WENTZ: Well,
                       MR. WENTZ: Well, II guess we'll find
                                           guess we'll find out.
                                                            out.
      18
      18               MR.
                       MR. SANDINI:
                           SANDINI: Okay.
                                    Okay.
      19
      19               NARRATOR: We've been
                       NARRATOR: We've been contacted
                                            contacted by
                                                      by parents and
                                                         parents and
      20
      20          students across
                  students across the
                                  the country
                                      country reacting
                                              reacting to
                                                       to our
                                                          our last
                                                              last
      21
      21          few teachers
                  few          union videos
                      teachers union videos about
                                            about similar
                                                  similar experiences
                                                          experiences
      22
      22          they've
                  they've had.
                          had. Now we strongly
                               Now we strongly encourage any student
                                               encourage any student
      23
      23          who had
                  who had been
                          been threatened
                               threatened by
                                          by Mr. Wentz to
                                             Mr. Wentz to come
                                                          come
      24
      24          forward and
                  forward and contact us at
                              contact us at Projectveritas.com.
                                            Projectveritas.com.
      25
      25               It's
                       It's clear Wentz doesn't
                            clear Wentz         want to
                                        doesn't want to own up to
                                                        own up to his
                                                                  his



                            www.phippsreporting.com
                            www. phippsreporting. corn
                                 888-811-3408
                                 888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 13 of 19 PageID 759
                                                                       Page
                                                                       Page 58
                                                                            58

        1
        1     BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
        2
        2         Q. All
                  Q. All right. So now
                         right. So     that we're
                                   now that we're at
                                                  at the
                                                     the end
                                                         end of
                                                             of
        3
        3     the video,
              the video, II want
                            want to
                                 to be
                                    be very
                                       very clear with this
                                            clear with this question,
                                                            question,
        4
        4     so stop
              so stop me
                      me if you don't
                         if you       understand.
                                don't understand.
        5
        5         Was there
                  Was there any
                            any statement
                                statement or
                                          or publication
                                             publication in
                                                         in that
                                                            that
        6
        6     video about
              video about you
                          you that
                              that is literally false?
                                   is literally false?
        7
        7              MS.
                       MS. CONLIN:
                           CONLIN: Object
                                   Object to
                                          to form.
                                             form.
        8
        8         A. Say
                  A. Say that
                         that again.
                              again.
        9
        9     BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      10
      10          Q. Was
                  Q. Was there
                         there any
                               any statement
                                   statement or
                                             or publication
                                                publication in that
                                                            in that
      11
      11      video about
              video about you
                          you which
                              which was
                                    was --
                                        -- which
                                           which was
                                                 was false, which was
                                                     false, which was
      12
      12      not true?
              not true?
      13
      13          A. Yes.
                  A. Yes.
      14
      14          Q. Which
                  Q. Which statement?
                           statement?
      15
      15          A. Well,
                  A. Well, II believe
                              believe all
                                      all of
                                          of them
                                             them put together in
                                                  put together in an
                                                                  an
      16
      16      edited video 34
              edited video 34 times
                              times imply a whole
                                    imply a whole slew
                                                  slew of
                                                       of falsehoods
                                                          falsehoods
      17
      17      about me
              about me not
                       not caring
                           caring and
                                  and being a dangerous
                                      being a dangerous person.
                                                        person.
      18
      18          Q. So
                  Q. So II appreciate
                           appreciate that
                                      that answer.
                                           answer. II understand you
                                                      understand you
      19
      19      have
              have different
                   different causes
                             causes of action. One
                                    of action. One of them is
                                                   of them is
      20
      20      defamation by implication,
              defamation by              and you
                            implication, and you just
                                                 just answered
                                                      answered that
                                                               that
      21
      21      question, that the
              question, that the way
                                 way that
                                     that it
                                          it was
                                             was edited
                                                 edited implies some
                                                        implies some
      22
      22      falsehood. That's not
              falsehood. That's not my question, though.
                                    my question, though.
      23
      23          My
                  My question
                     question is, was there
                              is, was there a
                                            a statement
                                              statement in the video
                                                        in the video
      24
      24      or
              or publication
                 publication in the video
                             in the video about
                                          about you
                                                you which
                                                    which is actually
                                                          is actually
      25
      25      false?
              false?



                            www.phippsreporting.com
                            www. phippsreporting. corn
                                 888-811-3408
                                 888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 14 of 19 PageID 760
                                                                       Page
                                                                       Page 59
                                                                            59

        1
        1          A. II don't
                   A.    don't know.
                               know.
        2
        2          Q.
                   Q.    Do you --
                         Do you -- we
                                   we just
                                      just watched
                                           watched it.
                                                   it.
        3
        3          A. II understand
                   A.    understand that.
                                    that.
        4
        4          Q. Would it
                   Q. Would    be helpful
                            it be helpful if we watched
                                          if we watched it again?
                                                        it again?
        5
        5          A. We
                   A. We can
                         can watch
                             watch it
                                   it all
                                      all day.
                                          day. II don't
                                                  don't know if that
                                                        know if that
        6
        6      answers the
               answers the question.
                           question.
        7
        7          Q. Was there
                   Q. Was there --
                                --
        8
        8          A. I'm
                   A. I'm not
                          not an attorney.
                              an attorney.
        9
        9          Q. You know
                   Q. You      the difference
                          know the            between a
                                   difference between a true
                                                        true and
                                                             and
      10
      10       untrue statement?
               untrue statement?
      11
      11           A. II know
                   A.         the difference
                         know the difference between accuracy and
                                             between accuracy and
      12
      12       truth.
               truth.
      13
      13           Q. Was there
                   Q. Was there a
                                a statement
                                  statement or publication in
                                            or publication    that
                                                           in that
      14
      14      video that
              video      wasn't accurate
                    that wasn't accurate about
                                         about you?
                                               you?
      15
      15           A. There
                   A. There were
                            were a
                                 a number
                                   number of
                                          of them.
                                             them.
      16
      16           Q.
                   Q.    Can you
                         Can you --
                                 --
      17
      17           A. II think
                   A.          any of
                         think any of those
                                      those that
                                            that -- for example,
                                                 -- for example,
      18
      18       particularly,
               particularly, again,
                             again, during
                                    during the song that
                                           the song that they
                                                         they attached
                                                              attached
      19
      19       to it.
               to it.
      20
      20           Q.
                   Q.    Okay. The
                         Okay. The lie
                                   lie reference,
                                       reference, look
                                                  look at
                                                       at his
                                                          his face,
                                                              face,
      21
      21       look at
               look at his
                       his eyes, see how
                           eyes, see how he
                                         he lies?
                                            lies?
      22
      22           A. That's
                   A. That's correct.
                             correct.
      23
      23           Q. So you
                   Q. So you didn't lie. Is
                             didn't lie.    that your
                                         Is that your testimony
                                                      testimony
      24
      24       today?
               today?
      25
      25                MS.
                        MS. CONLIN:
                            CONLIN: Object to form.
                                    Object to form.



                             www.phippsreporting.com
                             www.phippsreporting.com
                                 888-811-3408
                                 888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 15 of 19 PageID 761
                                                                       Page
                                                                       Page 60
                                                                            60

        1
        1         A. My
                  A. My testimony would be
                        testimony would be that in its
                                           that in its entirety
                                                       entirety the
                                                                the
        2
        2     way that
              way that this is projected
                       this is           is defamatory.
                               projected is defamatory.
        3
        3     BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
        4
        4         Q.
                  Q.    I'm
                        I'm not talking about
                            not talking about that.
                                              that. II get
                                                       get that,
                                                           that, and
                                                                 and
        5
        5     we'll get
              we'll get to that.
                        to that.
        6
        6         What II want
                  What    want to
                               to know
                                  know is, was there
                                       is, was there a
                                                     a particular
                                                       particular
        7
        7     statement or
              statement    publication in
                        or publication    the video
                                       in the video that
                                                    that is
                                                         is not true
                                                            not true
        8
        8     or accurate?
              or accurate?
        9
        9              MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
      10
      10          A. II don't
                  A.    don't know.
                              know.
      11
      11      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      12
      12          Q.
                  Q.    How
                        How can we --
                            can we -- how
                                      how would
                                          would you
                                                you be
                                                    be able
                                                       able to
                                                            to know?
                                                               know?
      13
      13          A. I'm
                  A. I'm not
                         not the
                             the attorney.
                                 attorney.
      14
      14          Q. This isn't
                  Q. This       a legal
                          isn't a legal question.
                                        question. II just
                                                     just want
                                                          want to
                                                               to
      15
      15      know
              know if you think
                   if you think that
                                that there
                                     there was
                                           was a
                                               a statement
                                                 statement or
                                                           or
      16
      16      publication
              publication made in that
                          made in that video
                                       video about
                                             about you
                                                   you that's
                                                       that's not
                                                              not
      17
      17      accurate.
              accurate.
      18
      18               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form. Asked
                                                   Asked and
                                                         and
      19
      19          answered.
                  answered.
      20
      20          A. II don't
                  A.    don't know.
                              know.
      21
      21      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      22
      22          Q. You cannot
                  Q. You cannot identify
                                identify one as we
                                         one as we sit
                                                   sit here
                                                       here today?
                                                            today?
      23
      23               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form. Asked
                                                   Asked and
                                                         and
      24
      24          answered.
                  answered.
      25
      25          A. I'm
                  A. I'm not
                         not prepared
                             prepared to
                                      to do so.
                                         do so.



                            www.phippsreporting.com
                            www. phippsreporting. corn
                                 888-811-3408
                                 888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 16 of 19 PageID 762
                                                                       Page
                                                                       Page 61
                                                                            61

        1
        1     BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
        2
        2         Q.
                  Q.    If we watch
                        If we watch the
                                    the video
                                        video again,
                                              again, would
                                                     would you
                                                           you be
                                                               be
        3
        3     prepared?
              prepared?
        4
        4         A. Maybe.
                  A. Maybe.
        5
        5         Q.
                  Q.    Do you want
                        Do you want to
                                    to do that?
                                       do that?
        6
        6         A. That's
                  A. That's -- it's your
                            -- it's your deposition.
                                         deposition.
        7
        7         Q. As --
                  Q. As -- we
                           we just
                              just watched
                                   watched the
                                           the entirety
                                               entirety of the
                                                        of the
        8
        8     video, correct?
              video, correct?
        9
        9         A. We
                  A. We did.
                        did.
      10
      10          Q. And --
                  Q. And --
      11
      11          A. We
                  A. We watched
                        watched the
                                the entirety
                                    entirety of
                                             of the
                                                the edited video 34
                                                    edited video 34
      12
      12      times.
              times.
      13
      13          Q. The video
                  Q. The video in
                               in question,
                                  question, the
                                            the defamatory video --
                                                defamatory video --
      14
      14          A. That
                  A. That is
                          is correct.
                             correct.
      15
      15          Q.
                  Q.    -- in
                        --    question?
                           in question?
      16
      16          As we
                  As we sit
                        sit here
                            here right
                                 right now, you cannot
                                       now, you        tell me,
                                                cannot tell me, other
                                                                other
      17
      17      than the rap
              than the     song where
                       rap song where he says that
                                      he says that you've
                                                   you've lied,
                                                          lied, a
                                                                a
      18
      18      statement or
              statement    publication that
                        or publication that was
                                            was about
                                                about you
                                                      you and
                                                          and isn't
                                                              isn't
      19
      19      true,
              true, correct?
                    correct?
      20
      20               MS.
                       MS. CONLIN:
                           CONLIN: Object to form.
                                   Object to form.
      21
      21          A. No.
                  A. No.
      22
      22      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      23
      23          Q.
                  Q.    It's not
                        It's not correct?
                                 correct?
      24
      24          A. II believe
                  A.    believe that that's not
                                that that's not correct.
                                                correct.
      25
      25          Q. Which other
                  Q. Which       statement in
                           other statement    the video
                                           in the video about
                                                        about you
                                                              you



                            www.phippsreporting.com
                            www. phippsreporting. corn
                                 888-811-3408
                                 888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 17 of 19 PageID 763
                                                                       Page
                                                                       Page 62
                                                                            62

        1
        1     is
              is not
                 not true and accurate?
                     true and accurate?
        2
        2         A. II don't
                  A.    don't know.
                              know.
        3
        3         Q.
                  Q.   Who is
                       Who    Joey Matthews?
                           is Joey Matthews?
        4
        4         A. II believe
                  A.    believe he is the
                                he is     individual who
                                      the individual who was
                                                         was blurred
                                                             blurred
        5
        5     in the
              in the video.
                     video.
        6
        6         Q.
                  Q.   Do you know
                       Do you      Joey Matthews?
                              know Joey Matthews?
        7
        7         A. II believe
                  A.    believe he is a
                                he is a retired
                                        retired member
                                                member of Virginia,
                                                       of Virginia,
        8
        8     perhaps,
              perhaps, National
                       National Education Association. II believe
                                Education Association.    believe he's
                                                                  he's
        9
        9     retired
              retired now. To be
                      now. To be honest,
                                 honest, II wasn't
                                            wasn't sure
                                                   sure of
                                                        of his
                                                           his name,
                                                               name,
      10
      10      if it
              if it was
                    was Jerry
                        Jerry or
                              or Joey
                                 Joey or
                                      or even
                                         even the
                                              the last
                                                  last name.
                                                       name.
      11
      11          Q.
                  Q.   Had you met
                       Had you met him before --
                                   him before --
      12
      12          A. No.
                  A. No.
      13
      13          Q.
                  Q.   Do you know
                       Do you know names
                                   names of any other
                                         of any other people? We're
                                                      people? We're
      14
      14      talking about
              talking about two
                            two different
                                different events.
                                          events. II just
                                                     just want
                                                          want to
                                                               to be
                                                                  be
      15
      15      clear.
              clear.
      16
      16          A. Okay.
                  A. Okay.
      17
      17          Q.
                  Q.   I'm talking about
                       I'm talking about the
                                         the conference
                                             conference now --
                                                        now --
      18
      18          A. Okay.
                  A. Okay.
      19
      19          Q.
                  Q.   -- in
                       -- in the bar.
                             the bar.
      20
      20          A. Right.
                  A. Right.
      21
      21          Q.
                  Q.   Do you know
                       Do you      the name
                              know the name of any other
                                            of any other individual
                                                         individual
      22
      22      in that bar?
              in that bar?
      23
      23          A. II do
                  A.    do not.
                           not.
      24
      24          Q.
                  Q.   Do you have
                       Do you      -- did
                              have --     you pay
                                      did you pay for the drinks
                                                  for the drinks that
                                                                 that
      25
      25      night?
              night?



                              www.phippsreporting.com
                              www. phippsreporting. corn
                                   888-811-3408
                                   888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 18 of 19 PageID 764
                                                                       Page
                                                                       Page 75
                                                                            75

        1
        1     it,
              it, pull the shades
                  pull the shades down,
                                  down, pull all my
                                        pull all    shit out
                                                 my shit out of
                                                             of my
                                                                my
        2
        2     pocket and
              pocket and II go,
                            go, do you really
                                do you        want to
                                       really want to kick
                                                      kick my ass?"
                                                           my ass?"
        3
        3     He said, Did
              He said,     you say
                       Did you say those
                                   those words
                                         words in June 2015
                                               in June      at the
                                                       2015 at the
        4
        4     hotel bar
              hotel bar in Orlando? And
                        in Orlando? And you
                                        you responded yes.
                                            responded yes.
        5
        5         Is that
                  Is that true?
                          true?
        6
        6        A. Yes.
                 A. Yes.
        7
        7         Q.
                  Q.    Did you say
                        Did you say those words?
                                    those words?
        8
        8        A. II did.
                 A.    did.
        9
        9         Q.
                  Q.    Do you deny
                        Do you deny making any of
                                    making any    the other
                                               of the       statements
                                                      other statements
      10
      10      that exist
              that exist in
                         in the video?
                            the video?
      11
      11               MS.
                       MS. CONLIN:
                           CONLIN: Object
                                   Object to
                                          to form.
                                             form.
      12
      12         A. Say
                 A. Say that
                        that again.
                             again.
      13
      13      BY
              BY MR.
                 MR. MAGRUDER:
                     MAGRUDER:
      14
      14          Q. The
                  Q. The video
                         video is, at least
                               is, at least in
                                            in part,
                                               part, recordings
                                                     recordings of
                                                                of
      15
      15      you, correct?
              you, correct?
      16
      16         A. That
                 A. That is
                         is correct.
                            correct.
      17
      17          Q. And
                  Q. And the statements that
                         the statements      the video
                                        that the video show
                                                       show --
                                                            --
      18
      18         A. If
                 A.    it came
                    If it came out
                               out of my mouth,
                                   of my mouth, II said
                                                   said it.
                                                        it.
      19
      19          Q. You're
                  Q. You're not alleging that
                            not alleging      there was
                                         that there was any
                                                        any
      20
      20      editing, audio editing
              editing, audio editing of words?
                                     of words?
      21
      21         A. No.
                 A. No.
      22
      22          Q. So
                  Q. So everything that you're
                        everything that you're depicted as saying
                                               depicted as saying
      23
      23      in that video
              in that video you
                            you said?
                                said?
      24
      24         A. That
                 A. That is
                         is correct.
                            correct.
      25
      25          Q. All
                  Q. All right.
                         right. II think
                                   think probably we'll --
                                         probably we'll -- do you
                                                           do you



                              www.phippsreporting.com
                              www. phippsreporting. corn
                                   888-811-3408
                                   888-811-3408
Case 6:17-cv-01164-GKS-GJK Document 84-2 Filed 10/02/18 Page 19 of 19 PageID 765
                                                                      Page
                                                                      Page 159
                                                                           159

        1
        1         A. II don't
                  A.          understand your
                        don't understand your question.
                                              question.
        2
        2         Q. They're your
                  Q. They're your words,
                                  words, not
                                         not mine. You say
                                             mine. You say that
                                                           that
        3
        3     your --
              your -- as
                      as a
                         a result
                           result of the video
                                  of the video --
                                               --
        4
        4         A. II thought
                  A.            we just
                        thought we just crossed
                                        crossed that
                                                that off.
                                                     off.
        5
        5         Q.
                  Q.   Is it
                       Is it okay -- do
                             okay --    you --
                                     do you -- would
                                               would you
                                                     you agree
                                                         agree that
                                                               that
        6
        6     we can
              we can cross
                     cross off that last
                           off that last phrase
                                         phrase of
                                                of that
                                                   that paragraph?
                                                        paragraph?
        7
        7         A. II would
                  A.    would agree
                              agree if
                                    if -- as to
                                       -- as    business relations,
                                             to business relations,
        8
        8     the way
              the way II have
                         have been
                              been affected is people
                                   affected is people that
                                                      that don't
                                                           don't know
                                                                 know
        9
        9     me and
              me and only
                     only know
                          know me through an
                               me through an edited video now
                                             edited video     view me
                                                          now view me
      10
      10      in a
              in a way
                   way that is extremely
                       that is extremely tainted
                                         tainted and
                                                 and honestly untrue.
                                                     honestly untrue.
      11
      11          Q. So my
                  Q. So my question
                           question is, are you
                                    is, are you seeking
                                                seeking any
                                                        any
      12
      12      damages,
              damages, economic damages in
                       economic damages    this case
                                        in this case related
                                                     related to the
                                                             to the
      13
      13      loss
              loss of some potential
                   of some           business endeavor
                           potential business endeavor or
                                                       or prospective
                                                          prospective
      14
      14      business relationship
              business relationship in this case?
                                    in this case?
      15
      15          A. II am
                  A.    am not.
                           not.
      16
      16          Q. Okay. All
                  Q. Okay. All right.
                               right.
      17
      17          A. You're
                  A. You're referring
                            referring to monetary?
                                      to monetary?
      18
      18          Q. Correct.
                  Q. Correct.
      19
      19          A. Yeah,
                  A. Yeah, that's
                           that's fine.
                                  fine.
      20
      20          Q. All right.
                  Q. All        So then
                         right. So      the next
                                   then the next category -- I'm
                                                 category -- I'm
      21
      21      kind
              kind of going backwards
                   of going backwards here. You say
                                      here. You say that you've
                                                    that you've
      22
      22      suffered mental
              suffered mental anguish.
                              anguish.
      23
      23          A. Yeah,
                  A. Yeah, it's
                           it's been very stressful.
                                been very stressful.
      24
      24          Q. Okay.
                  Q. Okay.
      25
      25          A. II want
                  A.    want to
                             to --
                                -- II want
                                      want to
                                           to clarify. You know,
                                              clarify. You know,



                            www.phippsreporting.com
                            www. phippsreporting. corn
                                 888-811-3408
                                 888-811-3408
